

115 SRES 396 IS: To establish a special committee of the Senate to address sexual abuse within United States Olympic Gymnastics.
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 396IN THE SENATE OF THE UNITED STATESFebruary 7, 2018Mrs. Shaheen (for herself, Mrs. Ernst, Mrs. Gillibrand, Ms. Stabenow, Mr. Sanders, Ms. Hassan, Mr. Van Hollen, Ms. Cortez Masto, Ms. Baldwin, Ms. Warren, Mr. Tillis, Ms. Klobuchar, Mr. Wyden, Mr. Isakson, Mr. Scott, Mr. Daines, Ms. Smith, and Mr. Burr) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONTo establish a special committee of the Senate to address sexual abuse within United States Olympic
			 Gymnastics.
	
		1.Establishment of the special committee
 (a)EstablishmentThere is established a special committee of the Senate to be known as the Special Committee to Investigate Sexual Abuse Within United States Olympic Gymnastics (hereafter in this resolution referred to as the special committee).
 (b)PurposeThe purpose of the special committee is— (1)to investigate the United States Olympic Committee and national sports governing bodies, including USA Gymnastics, and determine the extent to which these organizations were complicit in the criminal or negligent behavior of their employees relating to sexual abuse;
 (2)to identify and recommend solutions to the systemic failures at the United States Olympic Committee and national sports governing bodies, including USA Gymnastics, that allowed for pervasive sexual abuse to continue for decades;
 (3)to identify actions that must be taken by the United States Olympic Committee and national sports governing bodies, including USA Gymnastics, to ensure increased transparency and protections for children, athletes, and their families;
 (4)to make such findings of fact as are warranted and appropriate; and (5)to make such recommendations, including recommendations for new legislation and amendments to existing laws and any administrative or other actions, as the special committee may determine to be necessary or desirable.
 (c)LimitationNo proposed legislation shall be referred to the special committee, and the special committee shall not have power to report by bill or otherwise have legislative jurisdiction.
 (d)Treatment as standing committeeFor purposes of paragraphs 1, 2, 7(a)(1), 7(a)(2), and 10(a) of rule XXVI and rule XXVII of the Standing Rules of the Senate, and subsections (i) and (j) of section 202 of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301), the special committee shall be treated as a standing committee of the Senate.
			2.Membership and organization of the special committee
			(a)Membership
 (1)In generalThe special committee shall consist of 8 members of the Senate, of whom— (A)4 shall be appointed by the President pro tempore of the Senate from the majority party of the Senate upon the recommendation of the Majority Leader of the Senate; and
 (B)4 shall be appointed by the President pro tempore of the Senate from the minority party of the Senate upon the recommendation of the Minority Leader of the Senate.
 (2)CompositionNot less than 4 of the members appointed under paragraph (1) shall be women. (3)VacanciesAny vacancy in the membership of the special committee shall—
 (A)not affect the authority of the remaining members to execute the functions of the special committee; and
 (B)be filled in the same manner as original appointments to the special committee are made.
 (4)ServiceFor the purpose of paragraph 4 of rule XXV of the Standing Rules of the Senate, service of a Senator as a member, chair, or vice chair of the special committee shall not be taken into account.
				(b)Chair and Vice Chair
 (1)In generalThe chair of the special committee shall be selected by the Majority Leader of the Senate and the vice chair of the special committee shall be selected by the Minority Leader of the Senate.
 (2)Vice Chair dutiesThe vice chair shall discharge such responsibilities as the special committee or the chair may assign.
				3.Authority of special committee
 (a)In generalFor the purposes of this resolution, the special committee may— (1)make expenditures from the contingent fund of the Senate;
 (2)employ personnel; (3)hold hearings;
 (4)sit and act at any time or place during the sessions, recesses, and adjourned periods of the Senate;
 (5)require, by subpoena or otherwise, the attendance of witnesses and the production of correspondence, books, papers, and documents;
 (6)take depositions and other testimony; (7)issue interim reports, as necessary;
 (8)procure the services of individual consultations or organizations thereof in accordance with the provisions of section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)); and
 (9)with the prior consent of the Federal department or agency concerned and the Committee on Rules and Administration, use on a nonreimbursable basis the services of personnel of the Federal department or agency.
 (b)Oaths for witnessesThe chair or any member of the special committee may administer oaths to witnesses. (c)SubpoenasA subpoena authorized by the special committee may be—
 (1)issued over the signature of— (A)the chair after consultation with the vice chair; or
 (B)any member of the special committee designated by the chair after consultation with the vice chair; and
 (2)served by any person designated by the chair or the member signing the subpoena.
 (d)Access of members to informationEach member of the special committee shall have equal and unimpeded access to information collected or otherwise obtained by the special committee.
			4.Report and termination
 (a)ReportThe special committee shall report the findings of the special committee, together with such recommendations as the special committee deems advisable, to the Senate not later than the last day of the first session of the 116th Congress.
 (b)RecordsUpon termination of the special committee, all records, files, documents, and other materials in the possession, custody, or control of the special committee shall be transferred to the Secretary of the Senate under appropriate conditions established by the special committee, including conditions to protect information under the HIPAA privacy and security law, as defined in section 3009(a) of the Public Health Service Act (42 U.S.C. 300jj–19(a)).
 5.FundingFrom the date on which this resolution is agreed to through the termination of the special committee, the special committee shall use such funds as necessary to carry out the duties of the special committee.